                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                               AT WINCHESTER

 AZZAM MEDICAL SERVICES, LLC, and     )
 DIVERSE MEDICAL MANAGEMENT, INC., )
                                      )
        Plaintiffs,                   )
                                      )      No. 4:19-cv-46
 v.                                   )
                                      )      Judge Collier
 PLATINUM GROUP USA, INC.,            )      Magistrate Judge Steger
 AMERICORE HEALTH, LLC, AMER          )
 RUSTOM, MICHAEL LEWITT, GRANT        )
 WHITE, and JAMES B. BIDEN,           )
                                      )
        Defendants.                   )
                                      )
 PLATINUM GROUP USA, INC.,            )
                                      )
        Counter-claimant/Third-party  )
        Plaintiff,                    )
                                      )
 v.                                   )
                                      )
 DIVERSE MEDICAL MANAGEMENT,          )
 INC., MICHAEL FREY, NATALIE FREY,    )
 and MOHANNAD AZZAM,                  )
                                      )
        Counter-Defendant/Third-party )
        Defendants.                   )
                                      )
 GRANT WHITE, and AMERICORE           )
 HEALTH, LLC,                         )
                                      )
        Counter-claimants/Third-party )
        Plaintiffs,                   )
                                      )
 v.                                   )
                                      )
 DIVERSE MEDICAL MANAGEMENT,          )
 INC., and MICHAEL FREY,              )
                                      )
        Counter-Defendant/Third-party )
        Defendant.                    )




Case 4:19-cv-00046-CLC-CHS Document 79 Filed 02/24/20 Page 1 of 4 PageID #: 865
                                   SCHEDULING ORDER

 1.    Introduction: Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, a
       scheduling conference was held in this cause on February 13, 2020. Defendant Grant
       White did not appear and did not participate in the scheduling conference, but the dates in
       this Scheduling Order still apply to him. If Defendant White retains other counsel, counsel
       should be aware Defendant White is fully bound by these dates. Defendant Americore
       Health, LLC also did not appear, but has begun Chapter 11 bankruptcy proceedings and
       thus the proceedings against it are stayed.

 2.    Jurisdiction: The subject matter jurisdiction of the Court has been invoked pursuant to
       28 U.S.C. § 1332 and is not in dispute.

 3.    Consent to Magistrate Judge: The parties do not consent that all proceedings in this case
       may be conducted by a United States Magistrate Judge in accordance with 28 U.S.C.
       § 636(c).

 4.    Settlement/Alternative Dispute Resolution:      There is a real chance of settlement at this
       time.

 5.    Disclosure and Discovery:

       (a)    Fed. R. Civ. P. 26(f) Meeting: The parties have held a discovery planning meeting
              as required by Rule 26(f).

       (b)    Discovery Plan: The parties have filed with the Court a discovery plan in
              accordance with Rule 26(f).

       (c)    Initial Disclosures: The parties shall make all disclosures required by Rule
              26(a)(1) on or before March 6, 2020.

       (d)    Expert Testimony: Disclosure of any expert testimony in accordance with Rule
              26(a)(2) shall be made by the party with the burden of proof by November 2, 2020,
              and responsive disclosures shall be made by January 15, 2021.

              If either party believes a Daubert hearing may be necessary to determine the
              admissibility of expert testimony, the party shall file a motion to that effect no later
              than February 22, 2021. If one or more Daubert motions are filed, the Court will
              hold a hearing on the motions on or around March 9, 2021.

       (e)    Final Witness List: On or before April 30, 2021, the parties shall provide to all
              other parties a final witness list in accordance with Rule 26(a)(3)(A)(i). Within
              seven (7) days after service of this final witness list, the list may be supplemented.
              After that time the list may be supplemented only with leave of the Court and for
              good cause.


                                                 2

Case 4:19-cv-00046-CLC-CHS Document 79 Filed 02/24/20 Page 2 of 4 PageID #: 866
       (f)   All Discovery: All discovery, including the taking of depositions “for evidence”
             and requests for admissions, shall be completed by September 30, 2020.

       (g)   Pretrial Disclosures: On or before June 1, 2021, the parties shall make the pretrial
             disclosures specified in Rule 26(a)(3)(A)(ii) and (iii) (deposition testimony and
             exhibit list). All deposition testimony to be offered into evidence must be
             disclosed to all other parties on or before this date.

       (h)   Courtroom Technology: Your trial will be conducted with all exhibits in
             electronic format with use of the Jury Evidence Recording System (JERS). Paper
             documents should not be used. At least seven (7) days before the final pretrial
             conference, the parties shall disclose, to one another and to the Court, technology
             they intend to use in the courtroom during the trial and how they intend to use it
             (e.g., display equipment; data storage, retrieval, or presentation devices). This
             disclosure shall list (1) equipment they intend to bring into the courtroom to use,
             and (2) equipment supplied by the Court the parties intend to use. Further, the
             parties shall disclose to one another the content of their electronic or digital
             materials, and shall confirm the compatibility and viability of their planned use of
             technology with the Court’s equipment on or before the date of the final pretrial
             conference. In order to best facilitate presentation of evidence at trial, parties are
             strongly encouraged to provide their exhibits to the courtroom deputy on the date
             of the final pretrial conference, or at least seven (7) days prior to trial. Information
             on JERS, specific requirements, and equipment supplied by the Court is available
             on the Eastern District of Tennessee website (www.tned.uscourts.gov). Specific
             questions about Court-supplied equipment should be directed to the courtroom
             deputy (directory available on website).

 6.    Other Scheduling Matters:

       (a)   Amendment of Pleadings: If any party wishes to amend the pleadings, such
             motion to amend shall be made by July 6, 2020.

       (b)   Joinder of Parties: Because the parties did not indicate a preferred deadline for
             joinder of parties at the scheduling conference, any joinder shall be filed no later
             than forty-five (45) days from the entry of this order.

       (c)   Dispositive Motions: All dispositive motions under Rule 12 and all motions for
             summary judgment pursuant to Rule 56 shall be filed as soon as possible, but no
             later than February 22, 2021. The failure to timely file such motions will be
             grounds to summarily deny them.

       (d)   Motions in Limine: Any motions in limine must be filed no later than August 16,
             2021.

       (e)   Special Requests to Instruct for Jury Trial: Requests for jury instructions shall
             be submitted to the Court pursuant to Local Rule 51.1 no later than August 30,

                                                3

Case 4:19-cv-00046-CLC-CHS Document 79 Filed 02/24/20 Page 3 of 4 PageID #: 867
               2021, and shall be supported by citations of authority pursuant to Local Rule 7.4.
               A copy of the prepared jury instructions shall be filed with the Court and sent as a
               Microsoft    Word      document       or   in     a     compatible     format     to
               collier_chambers@tned.uscourts.gov.

               The parties shall confer and submit joint proposed jury instructions to the extent
               possible. Before submitting proposed instructions to the Court, the parties must
               attempt to resolve any disagreements. All proposed jury instructions must follow
               the form of the Sixth Circuit Criminal Pattern Jury Instructions.

 7.     Final Pretrial Conference: A final pretrial conference will be held in chambers on
        Thursday, September 2, 2021, at 4:00 p.m. The parties shall prepare and submit a
        proposed final pretrial order to the Court no later than one business day before the date of
        the final pretrial conference. A sample copy of the final pretrial order is located on the
        district court’s web page at www.tned.uscourts.gov.

 8.     Trial: The trial of this case will be held in Chattanooga before the United States District
        Judge and a jury beginning on September 13, 2021. The trial is expected to last ten (10)
        days. The parties shall be prepared to commence trial at 9:00 a.m. on the date which has
        been assigned. If this case is not heard immediately, it will be held in line until the
        following day or anytime during the week of the scheduled trial date.

 Should the scheduled trial date change for any reason, the other dates contained in this order
 shall remain as scheduled. Should the parties desire a change in any of the other dates, they
 should notify the Court by motion and seek an order changing those dates.


        SO ORDERED.

        ENTER:


                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




                                                 4

Case 4:19-cv-00046-CLC-CHS Document 79 Filed 02/24/20 Page 4 of 4 PageID #: 868
